UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-4997


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KENNETH LOCKLEAR,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
District Judge. (7:08-cr-00140-D-1)


Submitted:   August 19, 2010                 Decided:   August 26, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


G. Ryan Willis, Raleigh, North Carolina, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth Locklear pled guilty, pursuant to a written

plea agreement, to conspiracy to distribute and possession with

intent to distribute five kilograms or more of cocaine and a

quantity     of    marijuana.               He        was       sentenced       to     324     months’

imprisonment.            On    appeal,      Locklear             raises       several    sentencing

issues and asserts that his waiver of appellate rights was not

knowing    and    voluntary.           The        Government            has    moved     to   dismiss

Locklear’s appeal as barred by the plea agreement’s waiver of

appellate rights.

            This court reviews the validity of an appellate waiver

de novo, United States v. Brown, 232 F.3d 399, 402-03 (4th Cir.

2000),    and     will    uphold       a    waiver          of    appellate         rights     if    the

waiver is valid and the issue being appealed is covered by the

waiver.     United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).     A waiver is valid if the defendant’s agreement to the

waiver was knowing and voluntary.                               United States v. Marin, 961

F.2d 493, 496 (4th Cir. 1992); United States v. Wessells, 936

F.2d 165, 167 (4th Cir. 1991).

            To      determine          whether              a     waiver       is    knowing          and

voluntary,        this         court        examines              “the        totality        of     the

circumstances,       including             the    experience             and    conduct       of     the

accused, as well as the accused’s educational background and

familiarity       with        the   terms        of    the       plea    agreement.”               United

                                                  2
States v. General, 278 F.3d 389, 400 (4th Cir. 2002) (internal

quotation marks omitted).             Generally, if a district court fully

questions a defendant regarding the waiver of appellate rights

during the Fed. R. Crim. P. 11 colloquy, the waiver is valid.

Wessells, 936 F.2d at 167-68.

            Our review of the record leads us to conclude that

Locklear,       who   was    sentenced     within   the    advisory      Guidelines

range, knowingly and voluntarily waived the right to appeal any

sentence that was not above the advisory Guidelines range and

any    issues    relating      to    the   establishment    of    the    Guidelines

range.    We further conclude that the sentencing issues Locklear

raises on appeal fall within the scope of this waiver.                            We

therefore grant the Government’s motion to dismiss the appeal.

We    dispense    with      oral    argument   because    the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          DISMISSED




                                           3